Controversy between judgment creditor and assignees as to ownership of fund arising from the surrender of a liquor tax certificate. The money is now in the possession of the Comptroller of the State. The ownership of the fund may not be determined summarily. (Hunter Printing Co., Inc., v. Ace Restaurant, Inc., 258 App. Div. 1020.) There is an arguable controversy which should be determined in a plenary action. Order reversed on the law and facts, with ten dollars costs and disbursements to appellants Propper and Jacobs, d. b. a. Jacobs Business Service, and with ten dollars costs and disbursements to Miltwess Realty Company, Inc. Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ., concur.